Mercure, J. P.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rules that prohibit inmates from assault on staff, interference with an employee, refusing a direct order and violent conduct. This determination stemmed from a misbehavior report alleging that petitioner, inter alia, struck a correction officer who was attempting to conduct an area frisk óf a mosque. We confirm.
Contrary to petitioner’s contention, we find that the misbehavior report, combined with the reporting officer’s testimony, provide substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner admitted grabbing a correction officer who was attempting to subdue another inmate, he denied striking the reporting correction officer, thus raising a credibility issue for the Hearing Officer to resolve (see, Matter of De La Rosa v Portuondo, 247 AD2d 810, 811).
Turning to petitioner’s procedural arguments, we find the misbehavior report to be sufficiently specific and conclude that, absent any showing of prejudice, the lack of signatures of the other correction officers who witnessed the incident is a harmless technical defect (see, Matter of Rodriquez v Coombe, 238 AD2d 691, 692). We also find no evidence to support petitioner’s claim of Hearing Officer bias and, in any event, petitioner has failed to establish that the outcome of the hearing flowed from the alleged bias (see, Matter of Sims v Goord, 274 AD2d 701).
Petitioner’s remaining arguments, to the extent that they are preserved for our review, have been examined and found to be without merit.
Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.